 



Exhibit 10.41
IRWIN COMMERCIAL FINANCE CORPORATION
FIRST AMENDED AND RESTATED SHAREHOLDER AGREEMENT
     THIS FIRST AMENDED AND RESTATED SHAREHOLDER AGREEMENT (this “Agreement”) is
entered into on the 15th day of May, 2007 by and among IRWIN COMMERCIAL FINANCE
CORPORATION, an Indiana business corporation (“ICF”), IRWIN UNION BANK AND TRUST
COMPANY, an Indiana commercial bank (“IUBT”), and JOE LALEGGIA, (“LaLeggia”),
ROBERT MURPHY (“Murphy”), ROBERT MORMINA (“Mormina”), LUIGI SPIZZIRRI
(“Spizzirri”), MARK CANNON (“Cannon”) and JOHN RINALDI (“Rinaldi,” and together
with LaLeggia, Murphy, Mormina, Spizzirri and Cannon, the “Option Holders”; ICF,
IUBT, LaLeggia, Murphy, Mormina, Spizzirri, Cannon and Rinaldi are sometimes
referred to herein as the “Parties”). This Agreement supersedes, amends and
restates the Irwin Commercial Finance Corporation Shareholder Agreement dated
December 23, 2005, in its entirety as follows:
RECITALS
A. ICF (f/k/a IRWIN CAPITAL HOLDINGS CORPORATION) was incorporated under the
laws of the State of Indiana on April 6, 2001, and is a direct subsidiary of
IUBT and an indirect subsidiary of Irwin Financial Corporation (“Irwin
Financial”).
B. Irwin Financial, a bank holding company, organizes and conducts its various
operations through a line of business organizational structure, within which the
majority of its separate businesses fund their operations through IUBT.
C. One of Irwin Financial’s business segments within this structure is the
consolidated commercial finance line of business, including ICF and its
subsidiaries.
D. The authorized capital stock of ICF consists of 1,500 shares of common stock,
without par value (“Common Shares”), and 100,000 shares of preferred stock,
without par value (“Preferred Shares”).
E. All of the other authorized Common Shares that are issued and outstanding are
owned by IUBT.
G. Each Option Holder has been granted an option (each, an “Options”) to
purchase Common Shares pursuant to an Irwin Commercial Finance Corporation Stock
Option Agreement dated December 23, 2005 (the “Stock Option Agreements”).
H. The parties desire to set forth their agreement regarding the terms and
conditions relating to the ownership of any Common Shares that may be received
by the Option Holders upon the exercise of any of the Options, the transfer of
such Common Shares and restrictions thereon, and certain other matters
concerning ownership of such Common Shares.





--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
AGREEMENT
1. DEFINITIONS
     1.1. In this Agreement (the “Agreement”):
          (a) “Affiliate” means, with respect to a specified Person:
               (i) any Person that is Controlled by the specified Person; or
               (ii) if the specified Person is not an individual, any Person
that Controls the specified Person; or
               (iii) if the specified Person is not an individual, any Person
under common Control with the specified Person.
     (b) “Board” means the board of directors of ICF;
     (c) “Control” means, with respect to any Person, the (i) ownership, control
or power to vote, directly or indirectly, 25 percent or more of the outstanding
shares of any class of voting securities of such Person (if such Person is a
corporation); (ii) control in any manner over the right to elect or appoint
directly or indirectly a majority of the directors of such Person (if such
Person is a corporation); or (iii) the power to manage or supervise or otherwise
exercise, directly or indirectly, a controlling influence over the management of
the business and affairs of such Person;
     (d) A “day” means calendar day, except where otherwise specified. If the
day upon which any act or event is to occur under this Agreement falls on a
Saturday, Sunday or other day on which banks in the State of Indiana or the
Province of British Columbia, Canada are closed, the action or event shall occur
on the following day.
     (e) “Effective Date” means the date upon which a binding agreement of
purchase and sale is formed between any of the Parties to this Agreement under
the terms of this Agreement, pursuant to which one Party will purchase some or
all of another Party’s Common Shares, and includes the date on which an Exercise
Notice or Right of First Refusal Notice is delivered;
     (f) “Exercise Notice” means any notice delivered by ICF or IUBT to an
Option Holder for the purpose of exercising the Call under Section 4.1 or
Section 4.2(b)(2), thereby triggering a purchase and sale of Common Shares
pursuant to the provisions of Sections 4.3 and 4.4 hereof.
     (g) “Fair Market Value” means the fair market value of a Common Share as
determined in accordance with Section 4.3 of this Agreement;

- 2 -



--------------------------------------------------------------------------------



 



     (h) “Person” means an individual, a partnership, a corporation, an
association, a joint stock company, a limited liability company, a trust, a
joint venture, an unincorporated organization or any other entity.
2. ANTI-DILUTION PROVISIONS
     2.1. Adjustment Events.
          (a) An “Adjustment Event” occurs if ICF:
               (i) pays a dividend with respect to its capital stock in Common
Shares or securities convertible into Common Shares;
               (ii) subdivides its outstanding Common Shares or securities
convertible into Common Shares;
               (iii) combines its outstanding Common Shares into a smaller
number of Shares of any class of Common Shares; or
               (iv) issues any Common Shares or securities convertible into
Common Shares in a reclassification or recapitalization of the Common Shares.
     (b) If an “Adjustment Event” occurs, the number of Common Shares held by
any Option Holders immediately prior to the Adjustment Event shall be adjusted
so that such Option Holders shall thereafter be entitled to receive the number
of Common Shares necessary to avoid dilution of such Option Holder’s percentage
ownership of Common Shares from that existing immediately prior to such
Adjustment Event. An adjustment made pursuant to this Section 2.1 shall become
effective immediately after the effective date of such Adjustment Event,
retroactive to the record date, if any, for such Adjustment Event.
3. RESTRICTIONS ON TRANSFER
     3.1. Transfers Restricted.
          Prior to the first anniversary of the date an Option Holder acquires
Common Shares, such Option Holder may not sell, transfer or dispose of any of
such Common Shares other than to another Option Holder. On or after the first
anniversary of the date an Option Holder acquires Common Shares, such Option
Holder may sell, transfer, or dispose of any such Common Shares only pursuant to
the terms of this Agreement. Any Option Holder may sell, transfer or dispose of
any of his Common Shares to another Option Holder at any time. Subject to the
terms of this Agreement, IUBT may sell, transfer or dispose of any of its Common
Shares to any Person at any time.

- 3 -



--------------------------------------------------------------------------------



 



     3.2. No Encumbrance.
          Except as permitted by this Agreement, an Option Holder may not
mortgage, pledge, charge, hypothecate or otherwise encumber any Common Shares
without ICF’s prior written consent.
     3.3. Obligation of Transferee.
          No Common Shares may be sold, transferred or issued in any event
unless the Person receiving the Common Shares has executed and delivered to ICF
a joinder agreement in form and substance satisfactory to ICF pursuant to which
such Person agrees to be bound by the terms of this Agreement.
     3.4. Effect of Non-Permitted Transfers.
          Any sale, transfer or other disposition of, or any attempted sale,
transfer or other disposition of, Common Shares in contravention of this
Agreement shall be void and of no effect for any purpose and shall not confer on
any transferee or purported transferee any rights whatsoever. ICF shall not
effect such a transfer on its books, nor will it treat any purported transferee
as the holder of such Common Shares, and the Parties acknowledge that the
certificates representing Common Shares shall bear a legend referring to the
restrictions imposed by this Agreement.
     3.5. Legend on Share Certificates.
          The share certificates representing each of the Common Shares are to
be legibly stamped or endorsed with the following statement:
“The shares represented by this Certificate have not been registered under the
federal Securities Act of 1933 (the “1933 Act”) or any state securities law.
These shares cannot be transferred, pledged or hypothecated except in accordance
with the provisions of Regulation S under the 1933 Act, pursuant to registration
under the 1933 Act and applicable state securities laws, or unless Irwin
Commercial Finance Corporation has received an opinion of counsel satisfactory
to it that registration under such laws is not required by virtue of an
available exemption from such registration requirements. The sale, transfer,
pledge and hypothecation of the shares represented by this Certificate are
restricted under the terms of an Agreement among Irwin Commercial Finance
Corporation, Irwin Union Bank and Trust Company and Certain Individuals, dated
as of December 23, 2005. Hedging transactions involving such shares may not be
conducted unless in compliance with the 1933 Act.”

- 4 -



--------------------------------------------------------------------------------



 



4. CALL RIGHT; RIGHT OF FIRST REFUSAL
     4.1. ICF and IUBT Call Right.
          With respect to each Option Holder, each of ICF and IUBT shall have
the right to purchase (the “Call”), and each such Option Holder shall have the
obligation to sell upon the exercise of such Call, all or any portion of such
Option Holder’s Common Shares (a) at any time after the first anniversary of the
date on which such Option Holder acquires such Common Shares, by delivery of an
Exercise Notice to such Option Holder or his personal representative (with the
date of such Exercise Notice constituting the “Effective Date” for purposes of
determining the Fair Market Value of the Common Shares in accordance with
Section 4.3) or (b) upon any proposed transfer of Common Shares by such Option
Holder to a third party that is not an Affiliate of ICF or another Option
Holder, in which case the Call shall be exercisable pursuant to the procedures
set forth in Section 4.2.
     4.2. Right of First Refusal.
          In the event on or after the first anniversary of the date on which an
Option Holder acquires Common Shares, such Option Holder proposes to transfer
such Common Shares pursuant to a bona fide purchase offer received from a third
party that is not an Affiliate of ICF, the Call right of each of ICF and IUBT
shall be in the form of a right of first refusal to purchase such Common Shares
upon the following terms:
     (a) The Option Holder shall first notify ICF and IUBT in writing at least
30 days in advance of the proposed transfer. The notice shall contain all of the
terms of the proposed transfer, including, without limitation, the name and
address of the prospective transferee, the purchase price and other terms and
conditions of payment (or the minimum purchase price or basis for determining
the minimum purchase price and other minimum acceptable terms and conditions),
the date on or about which the transfer is to be made, and the number of Common
Shares to be transferred (the “Transfer Notice”).
     (b) Within 10 business days after receipt of the Transfer Notice, either
ICF or IUBT (the “Exercising Party”) may notify the Option Holder that it
intends either:
               (1) to exercise its Call by purchasing all (but not less than
all) of the Common Shares proposed to be transferred pursuant to the terms and
conditions as set forth in the Transfer Notice (the “Right of First Refusal
Notice”), in which case the provisions of Subsection 4.2(c) shall govern such
purchase and sale, or
               (2) to exercise its Call by purchasing all (but not less than
all) of the Common Shares proposed to be transferred pursuant to the provisions
of Sections 4.3 and 4.4, in which case the Exercising Party shall deliver an
Exercise Notice, and the provisions of Sections 4.3 and 4.4 shall govern such
purchase and sale.
If the Exercising Party exercises its Call under this Subsection 4.2(b), a
binding contract of purchase and sale will be formed between it and the Option
Holder upon the delivery of the Right of First Refusal Notice or the Exercise
Notice, as the case may be.

- 5 -



--------------------------------------------------------------------------------



 



     (c) If the Exercising Party delivers a Right of First Refusal Notice, the
Exercising Party will buy, and the Option Holder will sell, the Common Shares at
the time, at the price, and on the same terms and conditions as those contained
in the Transfer Notice, subject to the following:
               (1) If the Transfer Notice provides for payment over time, the
Exercising Party will have the option to make payment all in cash for clear
title at the closing of the purchase and sale;
               (2) If the Transfer Notice provides for the closing to take place
more than 30 days after the delivery of the Transfer Notice, the Exercising
Party will have the option to close its purchase on or before the 30th day after
delivery of the Transfer Notice.
     (d) After compliance with the provisions of this Section 4.2, if no Call
has been exercised, the Option Holder may transfer his Common Shares, but only
to the transferee designated in the Transfer Notice, at the time, at the price,
and on the same terms and conditions as those contained in the Transfer Notice.
If no Call is exercised and such proposed transfer to a third party is not
consummated within 30 days after delivery of the Transfer Notice, any proposed
sale of the Common Shares will again become subject to the notice provisions and
the right of first refusal provided in this Section 4.2.
     4.3. Purchase Price.
          If ICF or IUBT exercises its Call pursuant to Section 4.1 or
Section 4.2(b)(2), the purchase price (“Purchase Price”) for each Common Share
to be purchased shall be equal to the Fair Market Value of the Common Share,
plus interest thereon from the Effective Date at the national prime rate as
reported in The Wall Street Journal as of the Effective Date (the “National
Prime Rate”). The Fair Market Value of a Common Share shall be determined as
follows (with the date such Fair Market Value is finally determined hereunder
being referred to as the “Valuation Date”):
     (a) The Board shall determine the Fair Market Value of each Common Share as
of the Effective Date (the “Initial Valuation”), which Initial Valuation may be
based on the opinion of an independent appraiser engaged by the Board. All costs
incurred in connection with the Initial Valuation shall be borne by ICF. The
Initial Valuation shall be set forth in a written notice (the “Valuation
Notice”) delivered by ICF to the Option Holder as soon as practicable following
the Board’s receipt of the independent appraiser’s opinion with respect to the
value of the Common Shares, if any, but in any event within 60 days after
delivery of the Exercise Notice.
     (b) If the Option Holder does not dispute the Initial Valuation by delivery
of a written notice of dispute to ICF within 20 days after ICF’s delivery of the
Valuation Notice, the Initial Valuation shall be binding upon the Parties as the
Fair Market Value. If the Option Holder does dispute the Initial Valuation
within the 20-day period, the Option Holder shall, at his sole expense, retain a
qualified appraiser (“the Second Appraiser”) of his own choosing to make a
second appraisal (the “Second Appraisal”) of the Fair Market Value of each
Common Share. If the Second Appraisal is less than the Initial Valuation,

- 6 -



--------------------------------------------------------------------------------



 



the Initial Valuation shall be binding upon the Parties. If the Second Appraisal
exceeds the Initial Valuation by an amount not greater than 10 percent of the
Initial Valuation, the Fair Market Value of each Common Share shall be the
average of the Initial Valuation and the Second Appraisal.
     (c) If the Second Appraisal exceeds the Initial Valuation by an amount
greater than 10 percent of the Initial Valuation, the Board and the Second
Appraiser shall act in good faith to select a third appraiser, who shall conduct
a third appraisal (the “Third Appraisal”), which shall be final and binding upon
the Parties, unless the Third Appraisal exceeds the higher of the Initial
Valuation and the Second Valuation by an amount greater than 10%, or is below
the lower of the Initial Valuation and the Second Valuation by an amount which
exceeds 10%, in which case the Final Valuation shall be determined by a simple
average of all three valuations. If the Third Appraisal of the Fair Market Value
of each Common Share determines an amount that is closer to the amount
determined by the Second Appraisal than to the amount determined by the Initial
Valuation, then ICF shall reimburse the Option Holder for the cost of the Second
Appraisal. All costs with respect to the fees and expenses paid or payable to
the appraiser that issues the Third Appraisal shall be shared equally by ICF and
the Option Holder. All other costs incurred in connection with the Third
Appraisal shall be borne by the party incurring such costs.
     (d) In determining the Fair Market Value of a Common Share, all appraisers
shall take into account, in addition to the factors described in Section 4.3(g)
below, the internally prepared income statement and balance sheet for ICF up
through the end of the month immediately preceding the Effective Date.
     (e) IUBT, ICF and the Option Holder each agree to make available to each
other and to the appraisers the information used to analyze and develop the Fair
Market Value in connection with the Initial Valuation and any decision by the
Option Holder on whether or not to dispute the same.
     (f) Notwithstanding anything in this Agreement to the contrary, (i) under
no circumstances shall IUBT, ICF or their Affiliates be obligated to do anything
that would cause a violation of any Federal, state, provincial or local law,
including without limitation any banking laws, and (ii) the Option Holder shall
have no ownership interest, by virtue of this Agreement or the ownership of
Common Shares, in Irwin Financial or IUBT, or rights as against IUBT or Irwin
Financial (it being understood that the foregoing provision shall not preclude
the Option Holder from owning shares, or options to acquire shares, of common
stock of Irwin Financial).
     (g) The Parties agree that it is the intent and purpose of this Section 4.3
that the Fair Market Value be determined in accordance with Revenue Ruling 59-60
(as modified), a copy of which is attached hereto as Exhibit A, and the
appraisers shall take into account the various factors set forth in Section 4 of
Revenue Ruling 59-60; provided, however, that such factors shall not have the
effect of altering or removing the consideration of the financial statements
described in Section 4.3(d) above. The calculation of Fair Market Value of all
issued and outstanding Common Shares shall include and reflect, after taking
into account all liabilities of ICF (including inter-company debt owed to Irwin
Financial,

- 7 -



--------------------------------------------------------------------------------



 



IUBT or any of their Affiliates) and the liquidation preference and preferential
dividend rights of the Preferred Shares (the “Preferred Return”), only the value
of Common Shares, and shall not include or reflect any value of Preferred Shares
or any other investments in ICF made by IUBT or any of its Affiliates. In
determining the Fair Market Value of a Common Share, the following rules will be
applied:
               (i) the Fair Market Value per Common Share will be equal to the
quotient obtained when the aggregate Fair Market Value of all of the issued and
outstanding Common Shares is divided by the aggregate number of such issued and
outstanding Common Shares.
               (ii) any allocations of the overhead of Irwin Financial or IUBT
to the consolidated commercial finance line of business segment may be made only
in a manner that is consistent with historical charges and only in a manner that
is consistently applied among the business units and subsidiaries of Irwin
Financial;
               (iii) there will be no consideration of a liquidity or
marketability discount or bonus applied to minority Common Shares; and
               (iv) the Preferred Return for preferential dividend rights of the
Preferred Shares shall be calculated and credited to the holders of Preferred
Shares prior to the determination of the value of Common Stock.
Capital investments in ICF made by IUBT (or Irwin International Corporation),
whether currently outstanding or the result of future investments, will be in
the form of Preferred Shares. For the purposes of this Agreement, a return will
be calculated on Preferred Shares for Preferred Share investment amounts in
excess of $60.5 million (the amount outstanding at December 31, 2005) from the
date of each Preferred Share investment until such time as the Preferred Shares
are retired, starting with incremental investments made on or after January 1,
2006.
The rate of return on each investment in Preferred Shares will be an
annually-compounded fixed rate determined on the date the investment is made and
will be based upon the prior day’s closing 10-year U.S. swap rate (as recorded
by the Bloomberg financial reporting system) plus a spread of 3.00% which is
intended to approximate the required credit spread for IUBT’s intermediate to
long-term junior, unsecured liabilities. Returns on Preferred Shares shall not
be paid or accrued on a current basis, nor shall they appear in the GAAP-based
financial statements, but will be calculated and tracked on a subsidiary ledger
for the sole purpose of subtracting the cumulative returns on the Preferred
Shares from the Fair Market Value of a Common Share in accordance with this
Agreement.
     (h) In determining the Fair Market Value of a Common Share, any transaction
between ICF, on the one hand, and IUBT or other Affiliates of Irwin Financial,
on the other hand, will be based upon the manner booked by the relevant
entities, or on the basis of arm’s length transactions, whichever would be more
favorable to ICF. The Parties acknowledge that some transactions may not have
comparable arm’s length transactions available, in which case such value shall
be based upon the manner booked by IUBT or such other Affiliates of Irwin
Financial, to the extent reasonable.

- 8 -



--------------------------------------------------------------------------------



 



     (i) The Purchase Price shall be increased or decreased appropriately,
without duplication, to reflect the occurrence after the Effective Date of an
Adjustment Event, as defined in Subsection 2.1(a).
4.4. Option Closing.
          The closing (“Option Closing”) of the purchase and sale of the Common
Shares, whether pursuant to a Call exercised in accordance with Section 4.1 or
Section 4.2(b)(2), will take place on a date selected by the party exercising
the Call (whether IUBT or ICF), as the case may be, which date will not be later
than the 30th day following the Valuation Date unless the parties agree
otherwise, but shall in any case be no later than the 90th day following the
Valuation Date. The parties shall use their best efforts to complete the entire
valuation and closing process within the designated period. At the Option
Closing, the Option Holder will tender all the Common Shares subject to the Call
to ICF or IUBT, as the case may be, and ICF or IUBT, as the case may be, will
make payment of the Purchase Price for all such Common Shares to the Option
Holder.
          During any period of determination of Fair Market Value, the Parties
agree to use their best efforts to carry on the business of ICF in the normal
course and in the best interest of ICF. On the Option Closing date, the Option
Holder will sign and deliver to ICF all documents necessary to transfer, free
and clear of all liens, claims and other encumbrances, his/her Common Shares to
ICF or IUBT, as the case may be, including the stock certificates representing
the Common Shares duly endorsed for transfer. The Option Holder hereby appoints
each of ICF and IUBT, as the case may be, as the Option Holder’s
attorney-in-fact, coupled with an interest, with full power and authority to
sign and deliver all resolutions and share transfers which may be required under
this Section 4.4. This appointment is irrevocable while the Option Holder owns
Common Shares but will lapse automatically as soon as the Option Holder ceases
to own Common Shares.
     4.5. Request for Determination of Fair Market Value.
          An Option Holder shall have the right, upon request, to have an
internal determination of Fair Market Value made by the Board, which right may
not be exercised more frequently than annually and only during the month of
June, with a Valuation Date as of June 30 (it being understood that any such
determination shall be binding and not subject to further review or appraisal
until a subsequent request is made in the following year pursuant to this
Section 4.5 or until a subsequent appraisal is conducted in accordance with the
provisions of Section 4.3 hereof).
5. Exit Provisions.
     5.1. Exit Provisions.
          (a) If:
               (i) IUBT and the Option Holders receive a simultaneous bona fide
arm’s length offer from a third party (other than an Affiliate of any Option
Holder) to purchase any of the issued and outstanding Common Shares (it being
understood that the provisions of this

- 9 -



--------------------------------------------------------------------------------



 



Section 5.1 shall not apply to such a simultaneous offer for all of the issued
and outstanding Common Shares); or
               (ii) ICF receives a bona fide arm’s length offer from a third
party (other than an Affiliate of any Option Holder) to purchase all of its
assets and business or to acquire ICF through any other form of business
combination (whether by merger or otherwise),
which, in either case, IUBT or ICF wishes to accept (in either instance, the
“Exit Offer”). IUBT or ICF as the case may be will notify the Option Holders in
writing, within 15 days of its receipt of the Exit Offer (the “Exit Notice”),
that (i) IUBT or ICF, as the case may be, wishes to accept the Exit Offer and
(ii) in the case of an asset sale or other business combination, IUBT and/or ICF
intends to vote to approve the transaction described in the Exit Offer.
     (b) The Exit Notice shall contain all of the terms and conditions of the
proposed sale, including, without limitation, the name and address of the
prospective buyer, the purchase price and other components of the transaction
value, the terms of payment, other terms and conditions (or the minimum purchase
price or basis for determining the minimum purchase price and minimum acceptable
other terms and conditions) and the date on or about which the sale is to be
made.
     (c) IUBT and the Option Holders or ICF, as the case may be, will sell to
the purchaser named in the Exit Notice:
               (i) their Common Shares, if the Exit Offer contemplated the sale
of Common Shares (it being understood that IUBT may also elect to sell, or to
cause ICF to redeem, its Preferred Shares to the extent such sale or redemption
is contemplated by the Exit Offer), or
               (ii) the assets and business of ICF, if the Exit Offer
contemplated the sale of ICF’s assets and business, whether pursuant to an asset
sale transaction, a merger, or some other form of business combination, for the
price and upon the terms and conditions set forth in the Exit Offer.
Each of the Option Holders and IUBT or ICF, as appropriate, shall sign all
documents and do all things, or shall cause all documents to be signed and all
things to be done, that are necessary to complete the sale described in the Exit
Notice. Without limiting the generality of the foregoing, each of the Option
Holders shall be obligated (which obligation shall be enforceable by IUBT), to
sell his/her Common Shares and otherwise participate in the transaction
described in the Exit Notice, to vote his/her Common Shares in favor of such
transaction at any meeting of shareholders called to vote on or approve such
transaction (or to execute one or more written consents in lieu of such a
meeting), and otherwise take all necessary action to consummate, or cause ICF to
consummate, such transaction.
     (d) Any Exit Notice may be rescinded by IUBT or ICF, as appropriate, by its
delivering a written notice to the Option Holders to that effect.

- 10 -



--------------------------------------------------------------------------------



 



     (e) Upon consummation of any transaction described in an Exit Notice, IUBT
and each Option Holder shall receive the same proportion of the aggregate
consideration that such holder would have received if such aggregate
consideration had been distributed by ICF in complete liquidation, giving due
regard to the prior rights and preferences of the Preferred Shares and the pro
rata distribution of net assets remaining following the payment of amounts owed
to creditors and the satisfaction of liquidation preferences.
6. CERTAIN REPRESENTATIONS AND WARRANTIES
     Each Option Holder represents and warrants to ICF and IUBT, in connection
with his/her ownership of Common Shares, as the case may be, as follows:
     (a) The Option Holder will acquire and will own any Common Shares for
investment purposes only and not with the view to the distribution or resale
thereof.
     (b) The Option Holder understands that the transfer of the Common Shares is
severely limited and that the Common Shares have not been registered under the
1933 Act, or any state or province, Canadian or other securities laws.
     (c) The Option Holder understands and agrees that the Common Shares may not
be offered or sold except pursuant to the registration requirements of the 1933
Act and applicable state, provincial or other securities laws, or pursuant to an
available exemption therefrom. The Option Holder agrees not to engage in hedging
transactions with regard to the Common Shares except in compliance with the 1933
Act.
     (d) The Option Holder has such knowledge and experience in financial and
business matters that the Option Holder is capable of evaluating the merits and
risk of investment in the Common Shares. Furthermore, as a result of the Option
Holders’ active involvement as officers and directors of ICF or subsidiaries of
ICF, the Option Holder has had access to and actual knowledge of all material
facts concerning ICF and the Common Shares, and has had the availability to ask
questions and receive answers from ICF concerning the Common Shares, ICF and its
operations. The Option Holder also has had the opportunity to consult with
his/her legal counsel and tax adviser in connection with the investment in the
Common Shares and the matters set forth in this Agreement.
     (e) The execution, delivery and performance of this Agreement by the Option
Holder and the transactions contemplated hereby, do and will not violate, breach
or constitute a default under any agreement or contract to which the Option
Holder is a party.
7. Miscellaneous
     7.1. Further Assurances; Other Agreements; Entire Agreement.
     (a) Each party hereto shall do and perform or cause to be done and
performed all such further acts and things and shall execute and deliver all
such other agreements, certificates, instruments and documents as any other
party hereto may reasonably request, or as may be reasonably necessary, in order
to carry out the intent and the provisions of this Agreement and the
consummation of the transactions contemplated hereby.

- 11 -



--------------------------------------------------------------------------------



 



     (b) This Agreement constitutes the entire agreement and understanding among
the parties pertaining to the subject matter of this Agreement and supersedes
any and all prior agreements, whether written or oral, relating hereto.
     7.2. Notices.
     (a) Except as otherwise provided in this Agreement, all notices, requests,
demands and other communications under this Agreement shall be in writing and
addressed as follows (or as amended by proper notice under this Section 7.2):
                    (i) If to ICF:
Irwin Commercial Finance Corporation
500 Washington Street
Columbus, Indiana 47201
Attention: Thomas D. Washburn, Chairman
                    (ii) If to IUBT:
Irwin Union Bank and Trust Company
500 Washington Street
Columbus, Indiana 47201
Attention: Thomas D. Washburn, Chairman
                    (iii) If to any Option Holder, at the address set forth on
the signature page.
     (b) If properly addressed, as in (a) above, notice shall be deemed
effective and evidenced as follows:
                    (i) if by registered or certified mail, postage prepaid and
return receipt requested: three Days after deposit in the United States or
Canadian mails;
                    (ii) if by personal delivery or delivery service: upon
actual delivery evidenced by written receipt;
                    (iii) if by facsimile transmission: upon sending, evidenced
by facsimile confirmation or transmission log; or
                    (iv) if by internationally-recognized overnight courier, on
the next business day after the date when sent.
     7.3. Amendments.
          This Agreement may be amended only by a written agreement executed by
each of the Parties hereto.



- 12 -



--------------------------------------------------------------------------------



 



     7.4. Governing Law.
          This Agreement shall be governed by and construed in accordance with
the laws of the State of Indiana (without regard to conflicts of laws
provisions).
     7.5. Successors and Assigns.
          This Agreement shall continue to benefit and to bind the parties and
each of their permitted successors and assigns. This Agreement may be assigned
by the Parties hereto to any of their respective successors and assigns who
acquire Common Shares from them in compliance with the provisions hereof. All or
any portion of the rights of IUBT or ICF hereunder may be assigned by them to
any of their Affiliates upon notice to the Option Holders, but without the
consent of the Option Holders. No Option Holder may assign this Agreement
without the consent of ICF. This Agreement is not intended to create any third
party beneficiaries.
     7.6. No Waiver.
          Failure to insist upon strict compliance with any of the terms,
covenants, or conditions of this Agreement shall not be deemed to be a waiver of
such term, covenant, or condition, nor shall any waiver or relinquishment of any
right or power under this Agreement at any one or more times be deemed a waiver
or relinquishment of such right or power at any other time or times. In the
event a party hereto breaches any of its covenants or fails to perform any of
its obligations hereunder, the other parties may proceed to protect and enforce
their rights by suit in equity and/or by action at law, including an action for
damages as a result of any such breach and/or an action for specific performance
of any such covenant or obligation contained in this Agreement.
     7.7. Severability.
          It is the desire and intent of the parties hereto that the provisions
of this Agreement be enforced to the fullest extent permissible under the laws
and public policies applied in each jurisdiction in which enforcement is sought.
Accordingly, should any clause, portion, or paragraph of this Agreement be
unenforceable or invalid for any reason, such unenforceability or invalidity
shall not affect the enforceability or validity of the remainder of the clause,
portion or paragraph of this Agreement. Notwithstanding the foregoing, if such
provision could be more narrowly drawn so as not to be invalid, prohibited or
unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.
     7.8. Section Headings.
          Introductory headings at the beginning of each Section and Subsection
of this Agreement are solely for the convenience of the parties and shall not be
deemed to be a limitation upon or description of the contents of any such
Section or Subsection of this Agreement.

- 13 -



--------------------------------------------------------------------------------



 



     7.9. Counterparts.
          This Agreement may be executed in counterparts, each of which shall be
deemed an original and all of which, when taken together, shall constitute one
and the same Agreement. Telecopied signatures of this Agreement are effective to
the same extent as original signatures.
     7.10. Time is of the Essence.
          Time shall be of the essence of any purchase and sale of Common Shares
pursuant to the terms of this Agreement.
     7.11. Alternative Dispute Resolution.
     (a) Negotiation. In the event of a dispute between the parties arising out
of or related to this Agreement, either party may give the other relevant
party(ies) written notice of the dispute. Upon such notice being given, the
parties shall attempt in good faith to resolve the dispute promptly by
negotiation. Within 10 days after delivery of the notice, the receiving
party(ies) shall submit to the other party a written response to the notice.
Thereafter, the parties shall confer in person or by telephone promptly to
attempt to resolve the dispute.
     (b) Mediation. If such dispute has not been resolved by negotiation within
30 days of the sending of the original notice, or if the parties have failed to
confer within 20 days after delivery of the original notice, the parties shall
endeavor to settle the dispute by mediation under the then current Center for
Public Resources (“CPR”) Model Procedure for Mediation of Business Disputes.
Unless otherwise agreed, the parties will select a mediator from the CPR Panels
of Distinguished Neutrals. If the parties encounter difficulty in agreeing on a
neutral, they will seek the assistance of CPR in the selection process. All
negotiations and proceedings pursuant to subparagraph (a) and this subparagraph
(b) shall be confidential and shall be treated as compromise and settlement
negotiations for purposes of applicable rules of evidence and any additional
confidentiality protections provided by applicable law.
     (c) Arbitration. If the dispute has not been resolved by negotiation or
mediation as provided herein within 90 days of the initiation of the CPR
mediation procedure, the parties shall finally settle such dispute by binding
arbitration conducted expeditiously in accordance with the CPR Rules for
Non-Administered Arbitration of Business Disputes by a sole arbitrator;
provided, however, that if one party has requested the other party(ies) to
participate in negotiation or mediation and the other party(ies) has failed to
participate, the requesting party may initiate arbitration before expiration of
the above period. Unless otherwise agreed, the sole arbitrator will be a lawyer
selected from the CPR Panels of Distinguished Neutrals. If the parties encounter
difficulty in agreeing on a neutral, they will seek the assistance of CPR in the
selection process.
     The arbitration shall be governed by the Federal Arbitration Act, 9 U.S.C.
§ 1-16 to the exclusion of state laws inconsistent therewith, and judgment upon
the award rendered by the arbitrator may be entered by any court having
jurisdiction thereof. The place of

- 14 -



--------------------------------------------------------------------------------



 



arbitration shall be Columbus, Indiana. In deciding the dispute, the arbitrator
shall be bound by, and shall faithfully apply, the laws of the State of Indiana,
including the laws of evidence but excepting the rules of procedure.
Notwithstanding anything in the foregoing to the contrary, the arbitrator is not
empowered to award damages in excess of compensatory damages, and each party
hereby irrevocably waives any right to recover such excessive damages with
respect to any dispute between them resolved by arbitration. The statute of
limitations of the State of Indiana applicable to the commencement of a lawsuit
shall apply to the commencement of an arbitration hereunder, except that no
defenses shall be available based upon the passage of time during any
negotiation or mediation called for by the preceding subparagraphs (a) and (b).
[signature page follows]

- 15 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement and
deem it effective as of the date written above.

              IRWIN COMMERCIAL FINANCE
CORPORATION   IRWIN UNION BANK AND TRUST COMPANY
 
           
By:
  /s/ Thomas D. Washburn   By:   /s/ Gregory F. Ehlinger
 
           
 
  Thomas D. Washburn, Chairman       Gregory F. Ehlinger, Vice President
 
          and Chief Financial Officer
 
            /s/ Joseph LaLeggia   /s/ Luigi Spizzirri            JOSEPH LALEGGIA
       LUIGI SPIZZIRRI
 
           
Address:
      Address:    
 
           
 
                 
 
                 
 
            /s/ Mark Cannon   /s/ Robert Murphy            MARK CANNON  
     ROBERT MURPHY
 
           
 
           
Address:
      Address:    
 
           
 
                 
 
                 
 
            /s/ Robert Mormina   /s/ John Rinaldi            ROBERT MORMINA  
     JOHN RINALDI
 
           
Address:
      Address:    
 
           
 
                 
 
                 

- 16 -